 Case: 4:20-cv-00639-RWS Doc. #: 22 Filed: 04/07/21 Page: 1 of 1 PageID #: 640




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

MACK TRUDELL,                                 )
                                              )
           Plaintiff,                         )
                                              )
      v.                                      )      No. 4:20 CV 639 RWS
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
           Defendant.                         )

                         MEMORANDUM AND ORDER

      For good cause shown,

      IT IS HEREBY ORDERED that plaintiff’s motion for leave to withdraw

[21] is granted, and plaintiff is now proceeding pro se and the Clerk of Court shall

add plaintiff to the docket sheet using the address of record provided by plaintiff’s

counsel in the motion to withdraw.




                                           RODNEY W. SIPPEL
                                           UNITED STATES DISTRICT JUDGE
Dated this 7th day of April, 2021.
